Case 5:19-cv-02072-MCS-SP Document 67 Filed 12/11/20 Page 1 of 4 Page ID #:1722




    1   Ryan D. Watstein (pro hac vice)
        rwatstein@kcozlaw.com
    2   Kristapor Vartanian (SBN 275378)
    3   kvartanian@kcozlaw.com
        Matthew A. Keilson (pro hac vice)
    4   mkeilson@kcozlaw.com
    5   KABAT CHAPMAN & OZMER LLP
        333 S. Grand Avenue, Suite 2225
    6   Los Angeles, CA 90071
    7   Telephone: (213) 493-3980
        Facsimile: (404) 400-7333
    8
        Counsel for Defendant Free Energy Savings Company, LLC
    9
   10                       UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA

   12   MICHAEL TRUJILLO, individually              Case No: 5:19-cv-02072--MCS-SP
        and on behalf of all others similarly
   13   situated,                                   DEFENDANT’S NOTICE OF
   14                                               SUPPLEMENTAL AUTHORITY
                    Plaintiff,                      IN SUPPORT OF ITS MOTION
   15                                               FOR PARTIAL JUDGMENT ON
        v.
   16                                               THE PLEADINGS AS TO COUNT I
   17   FREE ENERGY SAVINGS
        COMPANY, LLC, D/B/A QUALITY                 (Hussain v. Sullivan Buick-Cadillac-
   18   CONSERVATION SERVICES,                      GMC Truck, Inc., et al.)
   19               Defendant.                      Hon. Hon. Mark C. Scarsi
   20
                                                    Compl. Filed: October 29, 2019
   21
   22                                               Trial Date: August 24, 2021
   23
   24
   25
   26
   27
   28

                        DEF.’S NOT. OF SUPPL. AUTHORITY–No: 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 67 Filed 12/11/20 Page 2 of 4 Page ID #:1723




   1          Defendant Free Energy Savings Company, LLC, D/B/A Quality
   2   Conservation Services (“QCS”) hereby gives notice of new, persuasive authority
   3   that supports its Motion for Partial Judgment on the Pleadings as to Count I (Doc.
   4   57; Doc. 64): Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., et al., 5:20-cv-
   5   00038-JSM-PR, Doc. 74 (M.D. Fla. Dec. 11, 2020), which is attached as Exhibit
   6   A. In Hussain, Judge James S. Moody, Jr. dismissed the plaintiff’s TCPA claim,
   7   holding that Barr v. American Association of Political Consultants, Inc., 140 S. Ct.
   8   2335 (2020) deprives federal courts of subject matter jurisdiction over alleged
   9   violations of the automated-call ban from 2015 to July 6, 2020, because this
 10    provision was an unconstitutional content-based restriction during that period, and
 11    federal courts are without jurisdiction to enforce unconstitutional statutes. Ex. A at
 12    5-7.
 13
 14    Dated: December 11, 2020                KABAT CHAPMAN & OZMER LLP
 15
                                               By: /s/ Ryan D. Watstein
 16                                                Ryan D. Watstein (pro hac vice)
 17                                                Attorney for Defendant

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                  1
                         DEF.’S NOT. OF SUPPL. AUTHORITY–No: 5:19-cv-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 67 Filed 12/11/20 Page 3 of 4 Page ID #:1724




   1                              PROOF OF SERVICE
   2                    UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
   3
            I am employed in Los Angeles, California; I am over the age of 18 and
   4 not a party to the within action; my business address is 333 S. Grand Avenue,
   5 Suite 2225, Los Angeles, CA 90071.
   6 partiesOn   December 11, 2020, I served the foregoing document on the interested
             to this action by taking the action listed below at the following address(es):
   7 SEE ATTACHED LIST
   8        (BY MAIL) I am readily familiar with the business practice for collection
             and processing of correspondence for mailing with the United States Postal
   9         Service. This correspondence shall be deposited with the United States
  10         Postal Service this same day in the ordinary course of business at our Firm's
             office address in Atlanta, Georgia. Service made pursuant to this
  11         paragraph, upon motion of a party served, shall be presumed invalid if the
  12         postal cancellation date of postage meter date on the envelope is more than
             one day after the date of deposit for mailing contained in this affidavit.
  13
  14        (BY ELECTRONIC SERVICE) by causing the foregoing
             document(s) to be electronically filed using the Court’s Electronic Filing
  15         System which constitutes service of the filed document(s) on the
  16         individual(s) listed on the attached mailing list.

  17        (Federal) I declare that I am employed in the office of a member of the
             bar of this court at whose direction the service was made. I declare under
  18         penalty of perjury that the above is true and correct.
  19
             Executed on December 11, 2020, at Los Angeles, California.
  20
                                                   /s/ Ryan D. Watstein
  21                                               Ryan D. Watstein (pro hac vice)
  22
  23
  24
  25
  26
  27
  28

                            PROOF OF SERVICE–NO: 5:19-CV-02072-MCS-SP
Case 5:19-cv-02072-MCS-SP Document 67 Filed 12/11/20 Page 4 of 4 Page ID #:1725




   1                                 SERVICE LIST
   2 Steven L. Woodrow
     Patrick H. Peluso
   3 Woodrow & Peluso, LLC
   4 3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
   5 swoodrow@woodrowpeluso.com
   6 ppeluso@woodrowpeluso.com
   7 Afshin Siman
   8 Law Office of Afshin Siman
     6210 Wilshire Blvd., Ste. 211
   9 Los Angeles, CA 90048
  10 siman@simanlawfirm.com
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                         PROOF OF SERVICE–NO: 5:19-CV-02072-MCS-SP
